Filed 6/19/13 P. v. Canady CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,                                                         B239609

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA298800)

         v.

JEROME CANADY,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Jose I.
Sandoval, Judge. Affirmed in part, reversed in part, and remanded with instructions.
         Meredith J. Watts, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Eric E. Reynolds and Esther P.
Kim, Deputy Attorneys General, for Plaintiff and Respondent.


                          _________________________________________
       Appellant Jerome Canady appeals from the court’s sentencing determinations. He
contends the court erred in imposing multiple statutory enhancement provisions for the
same two prior offenses. In the alternative, he argues the court abused its discretion in
deciding to impose two one-year enhancements for his prior prison terms pursuant to
                                           1
Penal Code section 667.5, subdivision (b), in addition to three five-year enhancements
under section 667, subdivision (a)(1), which were ordered by this court in a prior
unpublished opinion. Appellant contends the court also erred in failing to recalculate his
credits and to take into consideration the time he served prior to resentencing.
Respondent agrees that the enhancements were imposed improperly and that the court
should have recalculated his credits, including the actual days in custody up to the time of
resentencing.
       We shall direct the trial court to strike the two one-year enhancements that were
imposed under section 667.5, subdivision (b), and remand the case to that court for
recalculation of presentence credits.
                    FACTUAL AND PROCEDURAL SUMMARY
       According to the charging information, on February 25, 2006, appellant reached
into a woman’s car and grabbed her purse. Appellant was later taken into custody and
charged with second degree robbery. (§ 211.) The information further alleged that
appellant suffered three prior serious felony convictions (§ 667, subd. (a)(1)) and 11 prior
“strike” convictions (§§ 1170.12, 667, subds. (b)-(i)). The information also alleged
appellant had served three prior separate prison terms within the meaning of section
667.5, subdivision (b).
       In December 2007, a jury found appellant guilty of the robbery charge. The jury
also found he had suffered five prior felony convictions and served three prior prison
terms for those convictions. Appellant was sentenced to 25 years to life, and the court
imposed, but stayed, the sentence enhancements. He filed a timely appeal.



1
       All further statutory citations are to the Penal Code unless otherwise noted.
                                               2
       In an unpublished opinion (People v. Canady (Jun 15, 2011, B220620)), we
affirmed the conviction and the true findings on the special allegations. However, we
found the sentence imposed by the court was legally improper. Appellant had only
served two separate prison terms within the meaning of section 667.5, subdivision (b),
and thus the court was required to strike one of the one-year prior prison term
enhancements. We also found the court erred in staying the three five-year enhancements
for prior serious felony convictions and instructed the court to impose them consecutive
to the sentence for the current offense pursuant to section 667, subdivision (a)(1).
       Upon remand, the court re-sentenced appellant to prison for 25 years to life for the
robbery conviction. It further imposed two one-year prior prison term enhancements
under section 667.5, subdivision (b), and three five-year violent felony enhancements
pursuant to section 667, subdivision (a), all to run consecutively. The total term imposed
was 42 years to life. Appellant received 1,569 days of presentence credit. This appeal
followed.
                                      DISCUSSION
                                              I
       Appellant contends the trial court erred when it imposed two one-year prior prison
term enhancements under section 667.5. He argues the sentence is illegal and
unauthorized because the court imposed three five-year enhancements under section 667
based on the same prior felony convictions. Respondent agrees.
       Section 667, subdivision (a)(1), provides that “any person convicted of a serious
felony who previously has been convicted of a serious felony . . . , shall receive, in
addition to the sentence imposed by the court for the present offense, a five-year
enhancement for each such prior conviction . . . .” Section 667.5, subdivision (b),
provides that when a person is convicted of any felony for which a prison sentence is
imposed, “the court shall impose a one-year term for each prior separate prison term.”
Our Supreme Court has stated that “when multiple statutory enhancement provisions are
available for the same prior offense, one of which is a section 667 enhancement, the


                                              3
greatest enhancement, but only that one, will apply. (People v. Jones (1993) 5 Cal. 4th
1142, 1149-1150.)
       Upon our remand, the court imposed two one-year sentence enhancements
pursuant to section 667.5, subdivision (b), based on appellant’s prior prison terms in case
numbers A762668 and BA024931. It then imposed three five-year sentence
enhancements pursuant to section 667, subdivision (a)(1), based on appellant’s
convictions in case numbers A090467, A762668, and BA024931. Because the court has
imposed multiple statutory enhancements for appellant’s prior offenses in case numbers
A762668 and BA024931, the sentence is unauthorized. Only the greater enhancement
under section 667, subdivision (a)(1), may be applied, and the court is directed to strike
the two one-year sentence enhancements imposed under section 667.5, subdivision (b).
                                                                   2
(People v. Jones, supra, 5 Cal.4th at pp. 1149-1150, 1152-1153.)
                                             II
       Appellant contends the trial court erred in failing to recalculate his presentence
credits when it resentenced him on remand. Appellant argues the court should have
recalculated his credits and taken into account the time served from his first day in
custody through the date of resentencing. Respondent agrees.
       “When, as here, an appellate remand results in modification of a felony sentence
during the term of imprisonment, the trial court must calculate the actual time the
defendant has already served and credit that time against the ‘subsequent sentence.’
(§ 2900.1.)” (People v. Buckhalter (2001) 26 Cal. 4th 20, 23.)
       After we remanded the case for resentencing, the court indicated that it did not
believe it was required to recalculate appellant’s credits and did not do so. The court
erred in concluding that it “need not recalculate and credit the actual time [appellant] had
served on his sentence prior to the modification.” (People v. Buckhalter, supra,
26 Cal.4th at p. 23.)

2
      Based on our conclusion that the section 667.5, subdivision (b), enhancements
must be stricken, appellant’s argument regarding the court’s abuse of discretion in
imposing those enhancements is moot.
                                             4
                                      DISPOSITION
       The sentence is reversed in part, and the case is remanded with directions to strike
the two one-year enhancements imposed pursuant to section 667.5, subdivision (b), and
to recalculate appellant’s presentence credits with consideration of the “actual time” he
served prior to resentencing. (People v. Buckhalter, supra, 26 Cal.4th at pp. 23-24.) In
all other respects, the judgment is affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                               EPSTEIN, P. J.


We concur:




WILLHITE, J.




MANELLA, J.




                                                5